Title: From Benjamin Franklin to Mary Stevenson Hewson, 18 July 1770
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly,
London, July 18. 1770
Yours of the 15th. informing me of your agreable Journey and safe Arrival at Hexham gave me great Pleasure, and would make your good Mother happy if I knew how to convey it to her; but ’tis such an out-of-the-way Place she is gone to, and the Name so out of my Head, that the Good News must wait her Return. Enclos’d I send you a Letter which came before she went, and, supposing it from my Daughter Bache, she would have me open and read it to her, so you see if there had been any Intrigue between the Gentleman and you, how all would have been discovered. Your Mother went away on Friday last, taking with her Sally and Temple, trusting me alone with Nanny, who indeed has hitherto made no Attempt upon my Virtue. Neither Dolly nor Barwell, nor any any other good Female Soul of your Friends or mine have been nigh me, nor offered me the least Consolation by Letter in my present lonesome State. I hear the Post-man’s Bell, so can only add my affectionate Respects to Mr. Hewson, and best Wishes of perpetual Happiness for you both. I am, as ever, my dear good Girl, Your affectionate Friend
B Franklin
